Case 1:19-md-02915-AJT-JFA Document 870 Filed 09/18/20 Page 1 of 4 PageID# 13503




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

   IN RE: CAPITAL ONE CONSUMER                          )
   DATA SECURITY BREACH LITIGATION                      )       MDL No. 1:19md2915 (AJT/JFA)
                                                        )

   This Document Relates to the Consumer Cases

           JOINT MOTION TO AMEND SCHEDULING ORDER PURSUANT TO
               FED. R. CIV. P. 16(b)(4) AND MEMORANDUM IN SUPPORT

         The Court entered the Rule 16(b) Scheduling Order on January 30, 2020 setting forth the

  schedule for the litigation. (Doc. 304; see also Doc. 269.) On March 23, 2020, at the onset of the

  COVID-19 pandemic, the Parties jointly requested a modest modification schedule to account for

  anticipated delays in discovery. (Doc. 360.) After Defendants requested a 30-day extension of the

  substantial completion deadline, the schedule was further amended on May 12, 2020. (Doc. 448.)

  The current schedule sets an expert discovery schedule that requires that expert reports and related

  discovery be completed by February 23, 2021. (Doc. 448 at 1.)

         Based on the pace of discovery to date, Plaintiffs indicated that they intended to seek a

  modification of the schedule related to expert reports. Defendants opposed. On September 18,

  2020, Plaintiffs provided Defendants with a preliminary draft of the motion to modify the schedule

  with respect to expert reports and a further meet-and-confer ensued. The Parties agreed that, rather

  than engage in lengthy back and forth motion practice regarding the pace of fact discovery and

  related impact on expert reports, that the Parties and the Court would be better served by entering

  into a proposed stipulation with respect to expert reports and expert discovery. If approved by the

  Court the Parties will forgo motion practice on this issue.
Case 1:19-md-02915-AJT-JFA Document 870 Filed 09/18/20 Page 2 of 4 PageID# 13504




         The Parties therefore now respectfully request a modification to the schedule, which shifts

  the timetable for expert discovery by approximately two months, from the end of 2020 to early

  2021, but does not change or impact any other dates. See Exhibit A.

                                          CONCLUSION

          For the reasons stated above, the Parties respectfully request that the Court grant their

  motion for a very modest amendment to the current Scheduling Order pursuant to Fed. R. Civ. P.

  16(b)(4).

  Dated: September 18, 2020                   Respectfully Submitted,

                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP
                                              300 N. Washington Street, Suite 404
                                              Alexandria, Virginia 22314
                                              Tel: (888) 987-9991
                                              swebster@websterbook.com

                                              Plaintiffs’ Local Counsel

                                              Norman E. Siegel
                                              STUEVE SIEGEL HANSON LLP
                                              460 Nichols Road, Suite 200
                                              Kansas City, MO 64112
                                              Tel: (816) 714-7100
                                              siegel@stuevesiegel.com

                                              Karen Hanson Riebel
                                              LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                              100 Washington Avenue South, Suite 200
                                              Minneapolis, MN 55401
                                              Tel: (612) 339-6900
                                              khriebel@locklaw.com

                                              John A. Yanchunis
                                              MORGAN & MORGAN COMPLEX
                                              LITIGATION GROUP
                                              201 N. Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Tel: (813) 223-5505



                                                  2
Case 1:19-md-02915-AJT-JFA Document 870 Filed 09/18/20 Page 3 of 4 PageID# 13505




                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Co-Lead Counsel

                                     /s/_David L. Balser ___________ ______
                                     David L. Balser (pro hac vice)
                                     S. Stewart Haskins II (pro hac vice)
                                     John C. Toro (pro hac vice)
                                     Kevin J. O’Brien (VSB No. 78886)
                                     Robert D. Griest (pro hac vice)
                                     KING & SPALDING LLP
                                     1180 Peachtree Street, N.E.
                                     Atlanta, Georgia 30309
                                     Tel.: (404) 572-4600
                                     Fax: (404) 572-5140
                                     dbalser@kslaw.com
                                     shaskins@kslaw.com
                                     jtoro@kslaw.com
                                     kobrien@kslaw.com
                                     rgriest@kslaw.com

                                     Defendants’ Lead Counsel

                                     Robert A. Angle (VSB No. 37691)
                                     Tim St. George (VSB No. 77349)
                                     Jon S. Hubbard (VSB No. 71089)
                                     Harrison Scott Kelly (VSB No. 80546)
                                     TROUTMAN SANDERS LLP
                                     1001 Haxall Point
                                     Richmond, VA 23219
                                     Tel.: (804) 697-1200
                                     Fax: (804) 697-1339
                                     robert.angle@troutman.com
                                     jon.hubbard@troutman.com
                                     scott.kelly@troutman.com
                                     timothy.st.george@troutman.com

                                     Mary C. Zinsner (VSB No. 31397)
                                     TROUTMAN SANDERS LLP
                                     401 9th Street, NW, Suite 1000
                                     Washington, DC 20004
                                     Tel.: (703) 734-4334
                                     Fax: (703) 734-4340
                                     mary.zinsner@troutman.com

                                     Defendants’ Local Counsel



                                       3
Case 1:19-md-02915-AJT-JFA Document 870 Filed 09/18/20 Page 4 of 4 PageID# 13506




                                 CERTIFICATE OF SERVICE
         I hereby certify that on September 18, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

  to all counsel of record.


                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP




                                                 4
